UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7642


TARIQ LIYUEN ADEVEMI BELT,

                    Plaintiff - Appellant,

             v.

DEA, Agency/Business; DEA CHIEF INFORMATION OFFICER; DEA
BALTIMORE FIELD OFFICE; OCDETF, Agency/Business; OCDETF FUSION
CENTER;     OCDETF     CHIEF   INFORMATION   OFFICER;   HIDTA,
Agency/Business; HIDTA CHIEF INFORMATION OFFICER; US OFFICE OF
THE ATTORNEY GENERAL; US DEPT. OF JUSTICE; US DEPT. OF JUSTICE
CHIEF INFORMATION OFFICER; CRIMINAL JUSTICE INFORMATION
SYSTEM/NATIONAL CRIMINAL INFO. CENTER; CJIS/NCIC CHIEF
INFORMATION OFFICER; US MARSHALS, Agency/Business,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:14-cv-01151-TSE-JFA)


Submitted: March 29, 2018                                         Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tariq Liyuen Adevemi Belt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tariq Liyuen Adevemi Belt appeals the district court’s orders dismissing his civil

complaint under 28 U.S.C. § 1915A(b) (2012) and denying his motion to compel

arbitration. We have reviewed the record and find no reversible error. Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by

the district court. Belt v. DEA, No. 1:14-cv-01151-TSE-JFA (E.D. Va. filed June 29, 2016;

entered June 30, 2016; Nov. 2, 2016). Additionally, we deny Belt’s motion for oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2